DETAILED ACTION

This office action is responsive to the Applicant’s submission filed on 09/02/2022.

Response to Arguments
Applicant’s arguments, filed on 09/02/2022, with respect to claim objections have been fully considered and are persuasive.  The objections to claims 1-9 have been withdrawn. 

Applicant’s arguments, filed on 09/02/2022, with respect to claim rejections under 35 USC 103, have been fully considered and are persuasive.  The rejections of claims 1-3 and 5-7 under 35 USC 103 have been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No.: 10,564,290 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application: 17/394,089
US 10,564,290 B1 
1. A receiver device configured to receive an incoming radio frequency (RF) satellite signal from a satellite vehicle, comprising: 

a circuit configured to: 
 





track the incoming RF satellite signal in code phase and carrier frequency, the incoming RF satellite signal having a primary pseudorandom (PRN) code and a secondary PRN code modulated thereon, wherein the secondary PRN code is time aligned with navigation data so that a duration of a secondary PRN code period corresponds to a data symbol interval of the navigation data; 

generate an encoded sequence of dot product values of adjacent integrated in-phase (I) and quadrature-phase (Q) components of the incoming RF satellite signal; 


determine a secondary code phase for the secondary PRN code based by  


identifying one or more altered secondary code chip transitions within the encoded sequence, wherein the one or more altered secondary code chip transitions each correspond to a navigation data symbol transition; and

identifying a starting position of the secondary PRN code based on a position of each of the one or more altered secondary code chip transitions. 







2. The receiver device of claim 1, wherein the circuit is configured to coherently integrate the secondary code phase with the incoming RF satellite signal to increase an integration interval.  
1. A receiver device configured to receive an incoming radio frequency (RF) satellite signal from a satellite vehicle, comprising: 

a processor; and 

non-transitory computer-readable storage media communicably coupled to the processor having instructions stored thereon that, when executed by the processor, cause the processor to: 

track the incoming RF satellite signal in code phase and carrier frequency, the incoming RF satellite signal having a primary pseudorandom (PRN) code and a secondary PRN code modulated thereon, wherein the secondary PRN code is time aligned with navigation data so that a duration of a secondary PRN code period corresponds to a data symbol interval of the navigation data; 

generate an encoded sequence of dot product values of adjacent integrated in-phase (I) and quadrature-phase (Q) components of the incoming RF satellite signal; 

compare the encoded sequence with expected secondary code chip transitions and determine a secondary code phase for the secondary PRN code based on the comparison by: 

identifying an altered secondary code chip transition within the encoded sequence, wherein the altered secondary code chip transition corresponds to a navigation data symbol transition; 

identifying a starting position of the secondary PRN code based on a position of the altered secondary code chip transition, wherein the encoded sequence repeats for every secondary PRN code interval, and the starting position of the secondary PRN code corresponds to a particular position within the encoded sequence having a highest number of altered secondary code chip transitions; and 


coherently integrate the secondary code phase with the incoming RF satellite signal to increase an integration interval.

4. The receiver device of claim 1, wherein 
the starting position of the secondary PRN code corresponds to the position within a repeating encoded sequence having a highest number of altered secondary code chip transitions.
1. ……
and the starting position of the secondary PRN code corresponds to a particular position within the encoded sequence having a highest number of altered secondary code chip transitions; and 
……

5. The receiver device of claim 2, wherein the circuit is further configured to: 

align the starting position of the secondary PRN code within the incoming RF satellite signal; and

track the incoming RF satellite signal over an increased integration interval.

3. The receiver device of claim 1, wherein the instructions further cause the processor to: 

align the starting position of the secondary PRN code within the incoming RF satellite signal; and

track the incoming RF satellite signal over an increased integration interval.

6. The receiver device of claim 5, wherein the circuit is further configured to:
 
identify the navigation data over the increased integration interval; 

decode the navigation data; and 

compute location information from the navigation data.

4. The receiver device of claim 3, wherein the instructions further cause the processor to:
 
identify the navigation data over the increased integration interval; 

decode the navigation data; and 

compute location information from the navigation data.

7. The receiver device of claim 1, wherein one or more other positions within the encoded sequence have either zero or less than a predefined number of changed symbol transitions.

2. The receiver device of claim 1, wherein other positions within the encoded sequence has zero or less than a predefined number of changed symbol transitions.

8. The receiver device of claim 1, wherein the incoming RF satellite signal includes a pilot signal having no navigation data.

5. The receiver device of claim 1, wherein the incoming RF satellite signal includes a pilot signal having no navigation data.

9. The receiver device of claim 8, 
wherein the circuit is further configured to: 


identify a repeating pattern from among secondary code chip transitions within the encoded sequence; and

determine a sample offset from the repeating pattern corresponding to a first position of the secondary code chip transitions, 

wherein the first position corresponds to the starting position of the secondary PRN code within the incoming RF satellite signal.
6. The receiver device of claim 5, 
wherein the instructions further cause the processor to: 

identify a repeating pattern from among secondary code chip transitions within the encoded sequence; and 

determine a sample offset from the repeating pattern corresponding to a first position of the secondary code chip transitions, 

wherein the first position corresponds to the starting position of the secondary PRN code within the incoming RF satellite signal.



Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if a Terminal Disclaimer is filed to overcome the double patenting rejections listed above.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631